Case: 19-10485    Date Filed: 08/20/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-10485
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:16-cr-00064-BJD-MCR-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

CLIVE AUGUSTUS CREW,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 20, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      H. Kyle Fletcher, appointed counsel for Clive Augustus Crew in this direct

criminal appeal, has moved to withdraw from further representation of Crew and
              Case: 19-10485     Date Filed: 08/20/2019   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Crew has received notice of his right to respond to his counsel’s motion and has

not submitted a response.

       Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Crew’s conviction and sentence are

AFFIRMED.




                                         2